ON PETITION FOR REHEARING
PER CURIAM.
Appellants have filed a petition for rehearing with a suggestion that it be heard in banc. A vote of the Circuit Judges in regular active service was taken at the request of Judge Celebrezze, but only he and Judge McCree voted in favor of an in banc hearing, and it was not ordered. The petition for rehearing is therefore properly before the panel for disposition.
On page 2 of the petition for rehearing is contained the following statement:
“1. On page 7 of the majority opinion, Judge Weick states:
‘Mr. Swick’s assertions that the necessary determinations were made and the reasons therefore are unchallenged by any evidence, and there is nothing to indicate that his statements could be disputed at a trial.’
The statement disregards the following competent evidence produced by appellants:
“(a) Challenging Mr. Swick’s assertions that Secretary Volpe determined that there were no feasible and prudent alternatives, Arlo I. Smith, who has followed this controversy closely, has researched the activities of the Department of Transportation and was in frequent communication with officials of that Department, stated in paragraph 28 of his affidavit (App. No. 3) that:
‘ * * defendant Volpe has made no finding that there is no feasible and prudent alternative to the use *1319of such public park and recreation areas.’ ”
(Emphasis added)
The above-quoted portion of the affidavit of Arlo I. Smith is certainly positive, but the trouble is that the ellipsis therein indicates that something was omitted therefrom. An examination of Smith’s affidavit in the record, for the purpose of ascertaining the omission, reveals that the portion omitted reads as follows: “On information and belief.” (App. No. 3 para. 28).
Thus by restoring the omitted words to the quoted portion of Smith’s affidavit, it is clear that his statement was based, not on personal knowledge, but only on information and belief. The affidavit therefore did not contain competent evidence to be considered in opposing a motion for summary judgment. It could not contradict the positive statement of facts contained in Mr. Swick’s affidavit. Rule 56(e) Fed.R.Civ.P.; Schoenbaum v. Firstbrook, 405 F.2d 200, 209 (2d Cir. 1969); cf. Bsharah v. Eltra Corp., 394 F.2d 502 (6th Cir. 1968).
In our opinion the District Court did not abuse its discretion in denying discovery for the purpose of probing the mental processes of the Secretary. United States v. Morgan, 313 U.S. 409, 422, 61 S.Ct. 999, 85 L.Ed. 1429 (1941); Sears, Roebuck & Co. v. N. L. R. B., 433 F.2d 210 (6th Cir. 1970); Braniff Airways, Inc. v. C. A. B., 126 U.S.App.D.C. 399, 379 F.2d 453, 462 (1967)-
Appellants rely on the case of D. C. Fed’n of Civic Ass’ns, Inc. v. Volpe, (D.D.C.1970) 316 F.Supp. 754, which involved the Three Rivers Bridge project and alleged political pressures not present here. In that case the District Court narrowly restricted the decision of the Supreme Court in Morgan and permitted interrogation of Secretary Volpe, which did indeed probe his mental processes. Until such time, however, as the Supreme Court restricts its opinion in Morgan, which we believe is unambiguous, we will follow it. The District Court in D. C. Fed’n of Civic Ass’ns, supra, did seem to agree with Chief Judge Brown, stating: “As discussed above, there is no requirement that the Secretary publicly articulate his § 138 determination.” In that case the Court merely required the Secretary to make “at least a mental finding.” Id. n. 30. Secretary Volpe testified that he did make the determinations required by Section 138 and the District Court credited his testimony; id. at 771.
Mr. Swick’s affidavit relates what Secretary Volpe did to minimize harm. It states:
“Further, the Secretary of Transportation, in approving this project has particularly required that maximum planning be done to minimize harm to the park. [Exhibit C]. The features of this plan include, among others:
—Depression of the roadway to the maximum extent possible consistent with the requirements of drainage and possible safety in the area.
—A pedestrian crossing over the highway in the area of the zoo with a lower crown and a broad, natural looking aspect that blends with the surroundings and provide for a visual continuity.
—Exploration of other pedestrian crossings.
—Continual study of beautifying the parkway to conform with landscaping to architectural renderings reviewed by the Secretary of Transportation.
“The State has agreed to this planning to minimize harm to the park.
“With the exception of a seven-mile gap in 1-40 in downtown Memphis, including Overton Park, this Interstate highway is open to traffic or nearing completion between Nashville, Tennessee, and Little Rock, Arkansas.”
Conclusory statements in Smith’s affidavit are unacceptable. Bsharah v. Eltra Corp., supra.
No competent evidence was presented to the District Court or to this Court to impeach the affidavit of Mr. Swick.
*1320Appellants have attached to their petition for rehearing Exhibit “A”, which purports to be a photocopy of letter dated August 21, 1970, from the Department of Highways of the State of Tennessee, to Mr. Frank Jordan, Chairman of Mid-Memphis Improvement Association. Since this letter was not in evidence, it is not properly before us and it is ordered stricken from the petition for rehearing.
The petition for rehearing is denied. The application for a stay is denied. Judge Celebrezze dissents.